 



Exhibit 10.42
FEDERATED DEPARTMENT STORES, INC.
Description of Non-Employee Directors’ Compensation Program
As of April 1, 2006

•   Retainer and Meeting Fees

          Non-Employee Directors receive the following compensation:

      Type of Compensation   Amount of Compensation
Base Retainer
  $60,000 annually *

Board or Board Committee Meeting Fee
  $2,000 for each meeting attended and for each review session with one or more
members of management
Committee Chairperson Fee
  $10,000 annually
Equity Grant
  Options to purchase up to 5,000 shares of common stock **

 
 

*   Effective January 1, 1999, the annual base retainer fee (including the fee
payable to a committee chair) and the meeting fee payable to Non-Employee
Directors was paid 50% (or such greater percentage, in ten percent increments,
as any individual director may have elected) in credits representing the right
to receive shares of common stock, with the balance being paid in cash, in each
case three years following the crediting of such stock credits (or at such later
time as any individual director’s service on the Board ends, if such individual
director has elected to defer compensation under the Non-Employee Directors’
deferred compensation plan). Effective as of March 31, 2006, the Non-Employee
Directors’ compensation program was amended to provide that such stock credits
credited between April 2004 and through the date of the 2007 annual
shareholder’s meeting will be settled in cash.   **   In connection with the
termination of the retirement plan for Non-Employee Directors described below,
the 1995 Equity Plan was amended to make each Non-Employee Director eligible to
receive annual grants of options to purchase up to 3,500 shares of common stock.
The 1995 Equity Plan was further amended to make each Non-Employee Director
eligible to receive, commencing with fiscal year 2001, annual grants of options
to purchase up to 5,000 shares of common stock.

•   Directors’ Deferred Compensation Plan

          Subject to the holding period described above for stock credits
covering a portion of retainer and meeting fees, any Non-Employee Director may
defer all or a portion of the total fees received by him or her either as stock
credits or cash credits under the Non-Employee Directors’ deferred compensation
plan until such director’s service on the Board ends, provided that the stock
credits

 



--------------------------------------------------------------------------------



 



subject to the holding period described above may be deferred under the
Non-Employee Directors’ deferred compensation plan only as stock credits.

•   Retirement Benefits

          Federated’s retirement plan for Non-Employee Directors was terminated
on a prospective basis effective May 16, 1997 (the “Plan Termination Date”). As
a result of such termination, persons who first become Non-Employee Directors
after the Plan Termination Date will not be entitled to receive any payment
thereunder. Persons who were Non-Employee Directors as of the Plan Termination
Date will be entitled to receive retirement benefits accrued as of the Plan
Termination Date. Subject to an overall limit in an amount equal to the
aggregate retirement benefit accrued as of the Plan Termination Date (i.e., the
product of the amount of the annual base retainer fee earned immediately prior
to retirement and the years of Board service prior to the Plan Termination
Date), and the vesting requirements described below, persons who retire from
service as Non-Employee Directors after the Plan Termination Date will be
entitled to receive an annual payment equal to the amount of the annual base
retainer fee earned immediately prior to retirement, payable in monthly
installments, commencing at age 60 (if such person’s termination of Board
service occurred prior to reaching age 60) and continuing for the lesser of such
person’s remaining life or a number of years equal to such person’s years of
Board service prior to the Plan Termination Date. Full vesting will occur for
Non-Employee Directors who reach age 60 while serving on the Board, irrespective
of such person’s years of Board service. Vesting will occur as follows for
Non-Employee Directors whose Board service terminates before the director
reaches age 60: 50% vesting after five years of Board service and an additional
10% vesting for each year of Board service after five years. Board service
following the Plan Termination Date will be given effect for purposes of the
foregoing vesting requirements. There are no survivor benefits under the terms
of the retirement plan.

•   Other

          Each Non-Employee Director, his or her spouse and eligible dependents
also receive executive discounts on merchandise purchased at Federated stores,
which benefit remains available to them following such director’s retirement
from the Board.

 